ICJ_069_FrontierDispute_BFA_MLI_1987-04-09_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
(BURKINA FASO/REPUBLIQUE DU MALI)

ORDONNANCE DU 9 AVRIL 1987

DESIGNATION D’EXPERTS

1987

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/REPUBLIC OF MALI)

ORDER OF 9 APRIL 1987
NOMINATION OF EXPERTS
Mode officiel de citation :

Différend frontalier,
désignation d'experts, ordonnance du 9 avril 1987,
C.LJ. Recueil 1987, p. 7.

Official citation :

Frontier Dispute,
Nomination of Experts, Order of 9 April 1987,
I.C.J. Reports 1987, p. 7.

 

N° de vente : 5 2 7
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1987 1987
9 April
. General List
9 April 1987 No. 69

CASE CONCERNING THE FRONTIER DISPUTE

(BURKINA FASO/REPUBLIC OF MALI)

ORDER
NOMINATION OF EXPERTS

Present: Judge BEDJAOUI, President of the Chamber ; Judges LACHS, RUDA;
Judges ad hoc LUCHAIRE, ABI-SAAB; Registrar VALENCIA-OSPINA.

The Chamber of the International Court of Justice formed to deal with
the above-mentioned case,

Composed as above,
After deliberation,
Having regard to Article 48 of the Statute of the Court,

Makes the following Order:

Having regard to Article IV of the Special Agreement concluded be-
tween the Parties on 16 September 1983 for the submission of their fron-
tier dispute to a chamber of the Court, whereby the Parties agreed to effect
the demarcation of their common frontier in the disputed area within one
year following the Judgment of the Chamber, and to request the Chamber
“to nominate, in its Judgment, three experts to assist them in the demarca-
tion operation”,

Having regard to the Judgment delivered by the Chamber on 22 De-
cember 1986, paragraph 176 of which states:

“The Chamber is ready to accept the task which the Parties have
entrusted to it. However, having regard to the circumstances of the
present case, the Chamber is of the opinion that it is inappropriate at
this juncture to make the nomination requested by the Parties. It will
do so later by means of an Order, after ascertaining the views of the
Parties, particularly as regards the practical aspects of the exercise by
the experts of their functions”,
FRONTIER DISPUTE (ORDER 9 IV 87) 8

Whereas the Parties are requesting the Chamber, not to order an expert
opinion within the meaning of Article 50 of the Statute of the Court, the
purpose of which would be “to assist the Court in giving judgment upon
the issues submitted to it for decision” (Application for Revision and Inter-
pretation of the Judgment of 24 February 1982 in the case concerning the
Continental Shelf (Tunisia/Libyan Arab Jamahiriya) (Tunisia v. Libyan
Arab Jamahiriya), C.J. Reports 1985, p. 228, para. 65), and any costs of
which would be borne by the Court under Article 68 of its Rules, but to
exercise a power, conferred upon it by the Special Agreement, of nomin-
ating three persons whom the Parties have themselves decided to entrust
with the task of giving an expert opinion for the purpose of implementing
the Judgment of the Chamber; |

Whereas there is nothing in the Statute of the Court nor in the settled
jurisprudence to prevent the Chamber from exercising this power, the
very purpose of which is to enable the Parties to achieve a final settlement
of their dispute in implementation of the Judgment which it has delivered;

THE CHAMBER

1. Nominates, pursuant to Article IV, paragraph 3, of the Special
Agreement, the following three experts who will assist the Parties in the
operation of demarcation of their frontier in the disputed area:

Mr. Gilbert Mangin, of French nationality, conseiller at the Cour de cas-
sation of France;

Mr. Zaki Belcaid, of Algerian nationality, ingénieur des travaux géo-
graphiques et cartographiques de l’Etat (Ecole nationale des sciences
géographiques de Paris);

Mr. Petrus Richardus, of Dutch nationality, Geodetic Consultant, former
Chief Scientist of the Agricultural University of Wageningen (Nether-
lands).

2. Authorises its President, in the event of a vacancy in the group of

three experts thus appointed, to nominate a substitute to carry out or com-
plete the demarcation.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this ninth day of April, one thousand nine
hundred and eighty-seven, in three copies, of which one will be placed in
the archives of the Court and the others transmitted respectively to the
Government of Burkina Faso and to the Government of the Republic of
Mali.

(Signed) Mohammed BEDJAOUI,
President of the Chamber.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
